To compel respondent to pass upon and allow petitioner’s claim for the premium on certain policies of insurance.
Order to show cause denied February 24, 1891.
In 1885, respondent instructed the committee on county affairs and the county treasurer to place insurance to the amount of $80,000 on the court house, and said insurance was accordingly taken out in the name of the county treasurer. The policies expired in 1890, and no action having been taken, the county treasurer ordered a renewal of the insurance. On the same day the committee on public buildings held a meeting and instructed the treasurer to renew the policies for eight days, when a special meeting of the board would be held, but the treasurer declined to do so, stating that he had already renewed the insurance for five years. The board met a few days afterward and ordered insurance to the amount of $70,000 to be placed elsewhere. Eelator afterwards presented his claim for the premium for the full term, the committee reported its disallowance and the board indefinitely postponed action upon the report. The relator claimed that it was the treasurer’s right and duty to renew the insurance under How., Sec. 528, and the resolution of 1885, and that the treasmer was the only agency under the statute through which insurance could be secured.